46 F.3d 1140
75 A.F.T.R.2d 95-841
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond A. DeMOSS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-70431.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Raymond DeMoss appeals pro se the tax court's dismissal for failure to state a claim of his petition for redetermination of federal income tax deficiencies for the 1990 tax year.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
DeMoss contends that the compensation he received from his employers is not taxable because his basis in his labor is equal to the amount of compensation he received.  The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir. 1986); Olson v. United States, 760 F.2d 1003, 1005 (9th Cir. 1985).


4
We grant the Commissioner's request for sanctions in the amount of $2500 because the result is obvious and DeMoss's argument that his compensation is not taxable is wholly without merit.  See 28 U.S.C. Sec. 1912; Fed.  R. App.  P. 38; Olson, 760 F.2d at 1005.


5
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3